Fourth Court of Appeals
                                       San Antonio, Texas
                                               July 15, 2016

                                           No. 04-16-00384-CR

                                         IN RE Andre CLEWIS

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice


       On July 11, 2016, Relator filed a motion for rehearing. The panel has considered the
motion and the response filed on behalf of the real party in interest and the motion is DENIED.


           It is so ORDERED on July 15, 2016.



                                                           _________________________________
                                                           Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2016.



                                                           ___________________________________
                                                           Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2005CR9206C, styled The State of Texas v. Andre Clewis, pending in the
175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.